81551: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-27503: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81551


Short Caption:SUNSERI (KEVIN) VS. STATECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C334808Classification:Criminal Appeal - Other - Direct


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:07/07/2021 at 11:30 AMOral Argument Location:Carson City


Submission Date:07/07/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantKevin SunseriKelsey L. Bernstein
							(Nevada Defense Group)
						Damian Robert Sheets
							(Nevada Defense Group)
						


RespondentThe State of NevadaJohn T. Afshar
							(Clark County District Attorney)
						Alexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Christopher J. Lalli
							(Clark County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


07/30/2020Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


07/30/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement and Notice of Briefing Schedule  mailed to counsel for appellant.) (SC)20-27787




08/10/2020Docketing StatementFiled Docketing Statement Criminal Appeals. (SC)20-29237




08/27/2020Notice/OutgoingIssued Notice to Request Transcripts. Due date: 10 days.  (SC)20-31710




08/30/2020MotionFiled Appellant's Motion for Extension of Time to File Transcript Request. (SC)20-31916




08/31/2020Order/ProceduralFiled Order Granting Motion.  Appellant shall have until September 21, 2020, to file and serve a transcript request for or certificate that no transcript is being requested.  (SC)20-32041




10/09/2020MotionFiled Appellant's Motion for Extension of Time to file Transcript Request (Second Request). (SC)20-37142




10/09/2020Order/ProceduralFiled Order Granting Motion.  Appellant's Transcript Request Form due:  7 days.  (SC)20-37238




10/16/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 09/21/18, 11/06/18, 12/11/18, 04/16/19, 05/30/19, 06/25/19, 07/18/19, 07/25/19, 08/23/19, 09/03/19, 09/26/19, 10/18/19, 11/20/19, 01/16/20, 06/25/20 and 06/30/20.  To Court Reporter: K. Schmidt, C. Georgilas and P. Slattery. (SC)20-38147




11/15/2020BriefFiled Appellant's Opening Brief. (SC).20-41633




11/15/2020AppendixFiled Appellant's Appendix Vol. I. (SC).20-41634




11/15/2020AppendixFiled Appellant's Appendix Vol. II. (SC).20-41635




11/15/2020AppendixFiled Appellant's Appendix Vol. III. (SC).20-41636




11/17/2020TranscriptFiled Notice from Court Recorder Cynthia Georgilas stating that the requested transcripts were delivered.  Dates of transcripts:  11/06/18, 12/11/18, 04/16/19, 05/30/19, 06/25/19, 07/18/19, 07/25/19, 08/23/19, 09/03/19, 09/26/19, 10/18/19, 11/20/19, 01/16/20, 06/25/20 and 06/30/20.  (SC)20-41923




12/15/2020Notice/IncomingFiled Notice of Appearance (John T. Niman, Deputy District Attorney as counsel for respondent). (SC)20-45314




12/15/2020MotionFiled Respondent's Motion to Transmit Presentence Investigation Report. (SC)20-45315




12/15/2020BriefFiled Respondent's Answering Brief. (SC)20-45316




12/23/2020Order/ProceduralFiled Order Granting Motion to Transmit Presentence Investigation Report.  Due:  14 days.  (SC)20-46257




12/29/2020Notice of Appeal DocumentsFiled Presentence Investigation Report (SEALED). (SC)


01/14/2021BriefFiled Appellant's Reply Brief. (SC)21-01262




01/14/2021Case Status UpdateBriefing Completed/To Screening. (SC)


05/06/2021Order/ProceduralFiled Order Scheduling Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter.  Accordingly, this matter is scheduled for oral argument on July 7, 2021, at 11:30 a.m. in Carson City.  The argument shall be limited to 30 minutes. (SC)21-13072




06/23/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-18050




07/06/2021Notice/IncomingFiled Respondent's Notice of Appearance Christopher Lalli. (SC)21-19321




07/07/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the Northern Nevada Panel. 81551. (NNP21-EC/KP/DH) (SC)


09/23/2021Opinion/DispositionalFiled Authored Opinion. "Vacated and remanded with instructions." Before: Cadish/Pickering/Herndon. Author: Herndon, J. Majority: Cadish/Pickering/Herndon. 137 Nev. Adv. Opn. No. 58. NNP21-EC/KP/DH. (SC).21-27503




10/12/2021Order/Clerk'sFiled Order Granting Telephonic Extension. Appellant's Petition for Rehearing due: October 25, 2021. (SC)21-29205




10/13/2021Order/Clerk'sFiled Corrected Order Granting Extension Per Telephonic Request. Respondent's petition for rehearing  due: October 25, 2021. (SC) (ORDER IS INCORRECT AND WAS INADVERTENTLY FILED)


10/21/2021MotionFiled Appellant's Motion to Vacate Order Granting Telephonic Request for Extension of Time to File Petition for Rehearing. (SC)21-30439




10/28/2021Order/ProceduralFiled Order.  On October 12, 2021, this court issued an order granting appellant's telephonic request for an extension of time, until October 25, 2021, to file a petition for rehearing.  Appellant has now filed a motion indicating that he will not be filing a petition for rehearing and requesting that this court vacate its October 12 extension order so that remittitur may issue.  To date, appellant has not filed a petition for rehearing.  Accordingly, the motion is granted to the following extent.  The clerk of this court shall issue the remittitur.  (sc)21-31098




10/28/2021RemittiturIssued Remittitur.  (SC)21-31100




10/28/2021Case Status UpdateRemittitur Issued/Case Closed.  (SC)


11/19/2021RemittiturFiled Remittitur. Received by District Court Clerk on November 2, 2021. (SC)21-31100





Combined Case View